Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 1 of 27




                           Exhibit 6
         Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 2 of 27



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 In re

 SKAT TAX REFUND SCHEME LITIGATION                      Master Docket 18-md-2865 (LAK)
                                                        ECF Case
 This document relates to the cases identified on
 Schedules A and B hereto


                       DEFENDANTS’ SECOND REQUESTS
               FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF SKAT

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and Civil Rule 26.3

of the Local Rules of the Court, Defendants listed on Schedules A and B, appended hereto, hereby

request that SKAT produce the documents described in the Second Request for Production of

Documents (the “Requests” and each a “Request”) below. The defendants in Schedule B hereby

join in the request that SKAT produce the documents described in the First Requests for Production

of Documents dated March 7, 2019. SKAT must respond to the Requests fully, in accordance with

the definitions and instructions set forth below on or before February 14, 2020, and produce the

documents described in the Requests at the offices of Caplin & Drysdale, Chartered, 600

Lexington Ave., 21st Floor, New York, New York 10022 (Attn: Mark D. Allison, Esq.

(mallison@capdale.com) and Zhanna A. Ziering, Esq. (zziering@capdale.com)).

                            INSTRUCTIONS AND DEFINITIONS

         For the purpose of the Request, and with respect to each document or item of information

requested:

         1.     Unless otherwise specified, the Requests seek information created, generated,

dated, issued, executed, received or in effect during the period from January 1, 2010 to the present.




                                                 1
       Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 3 of 27



       2.      The Requests shall be deemed continuing, to the full extent permitted under the

Federal Rules of Civil Procedure, so as to require supplemental responses and production promptly

upon your obtaining possession, custody, or control of information not previously provided or

produced which is responsive to one or more of the Requests.

       3.      Each Request set forth herein calls for documents and tangible things in your

possession, custody, or control, as well as documents and tangible things in the possession,

custody, or control of your representatives, attorneys, agents, servants, employees, investigators,

consultants, and counsel. A document or tangible thing is in your “possession, custody and

control” if you have the legal right to obtain the document or thing, regardless of its source or

present location.

       4.      If there is a claim of privilege with respect to any document or information

requested, please provide all information required by Local Civil Rule 26.2 of the Local Rules

(unless divulgence of such information would cause disclosure of the allegedly privileged matter),

including: (i) the type of document, e.g., letter or memorandum; (ii) the general subject matter of

the document; (iii) the date of the document; and (iv) such other information as is sufficient to

identify the document for a subpoena duces tecum, including, where appropriate, the author of the

document, the addressees of the document, and any other recipients shown in the document, and,

where not apparent, the relationship of the author, addressees, and recipients to each other.

       5.      If any responsive document was, but is no longer, in your possession, custody or

control, state precisely the disposition of such document.

       6.      To the extent any responsive document to these Requests relates to a specific

Defendant, please separately identify such document and the Defendant to which it relates.




                                                 2
       Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 4 of 27



       7.      These discovery requests incorporate the “Uniform Definitions in Discovery

Requests” set forth in Local Civil Rule 26.3 of the Local Rules. Accordingly:

               (A)     Communication. The term “communication” means the transmittal of

information (in the form of facts, ideas, inquiries or otherwise), whether verbally or in writing, and

regardless of form, including electronic communication.

               (B)     Document. The term “document” is defined to be synonymous in meaning

and equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a), including,

without limitation, electronic or computerized data compilations. A draft or non-identical copy is

a separate document within the meaning of this term.

               (C)     Identify. When referring to a person, “to identify” means to give, to the

extent known, the person’s full name, present or last known address, and when referring to a

natural person, additionally, the present or last known place of employment. Once a person has

been identified in accordance with this subparagraph, only the name of that person need be listed

in response to subsequent discovery requesting the identification of that person.

               (D)     Person.    The term “person” is defined as any natural person or any

business, legal or governmental entity or association.

               (E)     Concerning.     The term “concerning” means relating to, referring to,

describing, evidencing or constituting.

       8.      The following rules of construction apply to all discovery requests:

               (A)     All/Each. The terms “all” and “each” shall be construed as all and each.

               (B)     And/Or.     The connectives “and” and “or” shall be construed either

disjunctively or conjunctively as necessary to bring within the scope of the discovery request all

responses that might otherwise be construed to be outside of its scope.




                                                  3
       Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 5 of 27



                (C)     Number. The use of the singular form of any word includes the plural and

vice versa.

        9.      The words “referring to,” “relating to,” and “pertaining to” are synonymous with

“concerning” as defined above.

        10.     The use of any tense of any verb shall be considered to include also within its

meaning all other tenses of the verb so used.

        11.     References to any company or entity include its divisions; its direct and indirect

subsidiaries; its merged or acquired predecessors-in-interest (whether or not successorship in

liability is admitted); any subsidiaries or divisions of its predecessors-in-interest; and their present

or former officers, representatives, agents, servants, attorneys, experts, employees, investigators,

consultants, and all other persons acting on behalf of such company or entity, or its predecessors.

        12.     A request for “all documents concerning” or “all reports concerning” a given

subject matter includes, but is not limited to, communications pertaining to that subject matter

between SKAT, its representatives, attorneys, agents, servants, employees, investigators,

consultants, and counsel, and any other person or entity, including without limitation any

governmental agency of the Kingdom of Denmark, any lender, investment banker, asset manager,

investment advisor, credit analyst, rating agency, lawyer, accountant, litigation consultant,

statistician, economist or other professional; and any other person referred to in the particular

discovery request.

        13.     The following are specially defined terms for which the meanings specified below

shall apply:




                                                   4
          Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 6 of 27



                (A)    “Authorized Representative” means the persons identified in the attached

Schedules A and B in the column titled “Authorized Representative,” and his or her employees,

agents, representatives and attorneys.

                (B)    “Broker-Custodian” means the entity or entities identified on the attached

Schedules A and B in the column title “Broker-Custodian(s),” and their affiliates, subsidiaries,

predecessors,   successors,   assigns,   principals,   officers,   directors,   employees,   agents,

representatives, and attorneys.

                (C)    “Claims” means any dividend withholding tax refund claims that the Plans

submitted to SKAT, including but not limited to, the dividend withholding tax refund claims that

the Payment Agent(s) submitted to SKAT on behalf of the Plans, whether such claim is the subject

matter of SKAT’s Complaints or the payment of which was denied by SKAT.

                (D)    “Complaints” means the Complaints filed by SKAT in the U.S. federal and

state courts in May and June 2018 against the Plans, Authorized Representatives and Other

Defendants, and any amended Complaints relating thereto.

                (E)    “Credit Advice” means a credit advice, income advice, tax voucher, or

similar document, generated by Broker-Custodian that demonstrates a Plan’s ownership of any

Shares or receipt of any Dividends.

                (F)    “Dividends” means the dividends identified in the Claims concerning the

Shares.

                (G)    “IRS” means the Internal Revenue Service.

                (H)    “Other Defendants” means the persons identified on the attached

Schedules A and B, in column titled “Other Defendants” and their employees, agents,

representatives, and attorneys.




                                                 5
       Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 7 of 27



                (I)    “Payment Agent(s)” means the entity or entities identified on the attached

Schedules A and B in the column titled “Payment Agent(s),” and their affiliates, subsidiaries,

predecessors,    successors,     assigns,   principals,   officers,   directors,   employees,   agents,

representatives and attorneys.

                (J)    “Plan” means the entity identified on the attached Schedules A and B in the

column titled “Plan” and their affiliates, subsidiaries, predecessors, successors, assigns, principals,

officers, directors, employees, agents, representatives, trustees and attorneys.

                (K)    “Refunds” means any amounts of the withholding tax paid by SKAT

pursuant to any Claims.

                (L)    “Shares” means the shares of Danish stock identified in the Claims.

                (M)    “SKAT” refers to the Customs and Tax Administration of the Kingdom of

Denmark, including its predecessors and successors, and its representatives, attorneys, agents,

servants, employees, investigators, consultants, and counsel (including but not limited to

Kammeradvokaten).

                (N)    “SOIK” refers to the Danish Public Prosecutor for Serious Economic and

International Crimes, including its predecessors and successors, and its representatives, attorneys,

agents, servants, employees, investigators, consultants, and counsel.

                (O)     “You,” “Your” and “Yourself” refer to the party or non-party to whom the

following discovery requests are addressed, and to such party or non-party’s representatives,

agents, servants, employees, investigators, consultants, and counsel.




                                                    6
       Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 8 of 27



                               REQUESTS FOR PRODUCTION

REQUEST NO. 1

        All communications concerning SKAT employee Lisbeth Rømer and SKAT’s payment

of dividend withholding tax refunds and/or claims to U.S. pension plans.

REQUEST NO. 2

        All communications concerning SKAT and any Ministry of Taxation employee regarding

SKAT’s payment of dividend withholding tax refunds and/or claims to U.S. pension plans.

REQUEST NO. 3

        All communications concerning SKAT or Ministry of Taxation employees Anne

Munksgaard, Jim Sørensen, Jens Brøchner, and Andreas Berggreen related to SKAT’s payment

of dividend withholding tax refunds and/or claims to U.S. pension plans, including but not

limited to, any communications involving or testimony provided by these individuals.

REQUEST NO. 4

        All National Audit Office reports concerning the payment of dividend withholding tax

refunds and/or claims, including all documents quoted, cited, or relied on by the National Audit

Office reports.

REQUEST NO. 5

        All reports exchanged between SKAT and the Ministry of Taxation or the Ministry of

Finance that discuss or relate to the payment of dividend withholding tax refunds and/or claims,

including but not limited to all state income lists and all documents related to the Ministry of

Taxation internal audit report dated September 2015 regarding SKAT’s administration of

dividend withholding tax refunds and/or claims, including all documents quoted, cited, or relied

on in the report.




                                                 7
          Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 9 of 27



REQUEST NO. 6

          All communications concerning the Central Accounting Office and SKAT regarding or in

any way referring to increases in the volume or value of payments of dividend withholding tax

refunds and/or claims between 2013 and 2015.

REQUEST NO. 7

          All documents exchanged between SKAT and the Ministry of Finance, the Ministry of

Taxation, or SØIK that discuss or relate to the payment of dividend withholding tax refunds

and/or claims, including any reports or memoranda regarding the viability of possible civil

claims.

REQUEST NO. 8

          All reports not otherwise requested herein concerning the payment of dividend

withholding tax refunds and/or claims, including but not limited to, any investigation, report, or

analysis drafted or conducted by SKAT regarding the payment of dividend withholding taxes by

listed Danish companies to SKAT and dividend withholding tax refunds paid to any claimants.

REQUEST NO. 9

          All documents received by and/or relied on by SKAT to support the allegation in the

complaints that it discovered the alleged fraud in July 2015.

REQUEST NO. 10

          All documents related to any third-party whistleblower complaints submitted to SKAT in

connection with the payment of dividend taxes, including but not limited to, all documents

provided by a whistleblower in 2015 from whom SKAT now seeks to obtain testimony through a

Request for International Judicial Assistance Pursuant to the Hague Convention, any

communications with the whistleblower prior to 2015, and any communications with any

whistleblower regarding the payment of dividend withholding tax refunds and/or claims.


                                                 8
      Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 10 of 27



REQUEST NO. 11

       All communications concerning SKAT or the Ministry of Taxation and any foreign

governments regarding the payment of dividend withholding tax refunds and/or claims, including

any communications with foreign tax authorities.

REQUEST NO. 12

       All documents prepared by SKAT or any third parties at SKAT’s request analyzing

withheld dividend reimbursement patterns involving the Plans.

REQUEST NO. 13

       Documents sufficient to identify SKAT employees responsible for the administration or

processing of dividend withholding tax refunds and/or claims between 2012 and 2015.

REQUEST NO. 14

       Documents sufficient to identify the volume of dividend withholding tax refunds and/or

claims processed by each SKAT employee between 2012 and 2015.

REQUEST NO. 15

       Documents sufficient to identify whom SKAT determined is the actual beneficial owner

of the Shares, and whom SKAT determined was the actual recipient of the Dividends.

REQUEST NO. 16

       All documents related to SKAT’s policies and procedures for the administration and

payment of withheld dividend tax refunds and/or claims, including but not limited to, policies

and procedures regarding the verification of supporting documents submitted by refund

claimants in support of their claims, employee protocols for processing such claims, and

suggested revisions or modifications to these policies and procedures.




                                                9
       Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 11 of 27



REQUEST NO. 17

       All documents concerning information technology systems and controls established by

SKAT related to the collection and/or payment of withheld dividend tax refunds and/or claims.

REQUEST NO. 18

       Documents sufficient to identify the aggregate total amount of dividend withholding tax

collected by SKAT in connection with each of the dividends declared by the following publicly

traded Danish companies at their Annual General Meetings held on the corresponding dates

listed in the table below:

 Issuer Name                 Annual General        Issuer Name             Annual General
                             Meeting Date                                  Meeting Date
 AP Moeller-Maersk A/S       11-Apr-2013           GN Store Nord           19-Mar-2015
 - A Share
 AP Moeller-Maersk A/S       31-Mar-2014           H. Lundbeck A/S         21-Mar-2013
 - A Share
 AP Moeller-Maersk A/S       30-Mar-2015           IC Group A/S            24-Sept-2014
 - A Share
 AP Moeller-Maersk A/S       11-Apr-2013           Novo Nordisk A/S        20-Mar-2013
 - B Share
 AP Moeller-Maersk A/S       31-Mar-2014           Novo Nordisk A/S        20-Mar-2014
 - B Share
 AP Moeller-Maersk A/S       30-Mar-2015           Novo Nordisk A/S        19-Mar-2015
 - B Share
 Carlsberg A/S               21-Mar-2013           Novozymes A/S           28-Feb-2013
 Carlsberg A/S               20-Mar-2014           Novozymes A/S           26-Feb-2014
 Carlsberg A/S               26-Mar-2015           Novozymes A/S           25-Feb-2015
 CHR Hansen Holding          27-Nov-2012           Pandora A/S             19-Mar-2014
 A/S
 CHR Hansen Holding          26-Nov-2013           Pandora A/S             18-Mar-2015
 A/S
 CHR Hansen Holding          27-Nov-2014           TDC A/S                 8-Aug-2012
 A/S
 Coloplast A/S               11-Dec-2012           TDC A/S                 7-Mar-2013
 Coloplast A/S               5-Dec-2013            TDC A/S                 7-Aug-2013
 Coloplast A/S               7-May-2014            TDC A/S                 6-Mar-2014
 Coloplast A/S               4-Dec-2014            TDC A/S                 7-Aug-2014
 Coloplast A/S               6-May-2015            TDC A/S                 5-Mar-2015
 Danske Bank A/S             18-Mar-2014           TDC A/S                 7-Aug-2015


                                              10
      Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 12 of 27



 Danske Bank A/S              18-Mar-2015             Tryg A/S                   18-Apr-2013
 D/S Norden A/S               23-Apr-2014             Tryg A/S                   3-Apr-2014
 DSV A/S                      12-Mar-2013             Tryg A/S                   25-Mar-2015
 DSV A/S                      12-Mar-2015             Tryg A/S                   12-Jul-2015
 FLSmidth & Co. A/S           5-Apr-2013              Vestas Wind Systems        30-Mar-2015
 FLSmidth & Co. A/S           26-Mar-2015

REQUEST NO. 19

       Documents sufficient to identify how SKAT verified that withheld dividend tax refund

claims submitted to SKAT related to or resulted from the collection of dividend withholding tax

owed by publicly traded Danish companies.

REQUEST NO. 20

       All documents related to the payment of withheld dividend tax refunds to any U.S.

pension plan that has not been denied a reclaim by SKAT and is not a defendant in the current

multi-district litigation or any litigation against SKAT in the United States.

REQUEST NO. 21

       Documents sufficient to identify that SKAT paid withheld dividend tax refunds to

individuals or entities other than the Plans with respect to the Shares.

REQUEST NO. 22

       All account statements relating to SKAT-owned or controlled bank accounts that paid the

dividend withholding tax refunds to the Plans between 2012 and 2015, including account

statements for any third-party banks that paid dividend withholding tax refunds related to the

claims on behalf of SKAT between 2012 through 2015.




                                                 11
      Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 13 of 27



REQUEST NO. 23

       All communications concerning SKAT and the Ministry of Taxation, the Ministry of

Finance and/or the Public Accounts Committee regarding the payment of withheld dividend tax

refunds between 2012 and 2015.

REQUEST NO. 24

       All communications concerning SKAT and the Ministry of Taxation, the Ministry of

Finance and/or the Public Accounts Committee regarding surpluses or deficits in SKAT’s

operating budget between 2012 and 2015.

REQUEST NO. 25

       All employee handbooks, code of conduct, or code of ethics policies at SKAT and/or the

Ministry of Taxation in effect between 2010 and 2015.

REQUEST NO. 26

       All documents regarding changes in the amount of withheld dividend tax refunds paid by

SKAT between 2012 and 2015, including any investigations, reports, or analyses conducted by

SKAT, the Ministry of Finance, or the Public Accounts Committee.

REQUEST NO. 27

       All documents maintained or owned by Solo Capital, affiliates of Solo Capital, Telesto,

Old Park Lane, North Channel Bank, Indigo, West Point Derivatives, Ltd., and ED&F Man

Capital Markets Ltd., including but not limited to, any bank account or brokerage statements

relating to the above-listed entities, that are in SKAT’s possession, custody or control.

REQUEST NO. 28

       All communications concerning the trading of Shares by Solo Capital, affiliates of Solo

Capital, Telesto, Old Park Lane, North Channel Bank, Indigo, West Point Derivatives, Ltd., and

ED&F Man Capital Markets Ltd. that are in SKAT’s possession, custody or control.


                                                 12
        Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 14 of 27



REQUEST NO. 29

        All documents obtained by the Kingdom of Denmark from foreign government agencies

relating to the Plans, Authorized Representatives, or Other Defendants and/or relied on by SKAT

in support of the allegations of the complaints.

REQUEST NO. 30

        The settlement agreement(s) between SKAT and 61 pension plans announced in May

2019.

REQUEST NO. 31

        All pleadings and legal memoranda filed by or on behalf of SKAT in any court or other

judicial or administrative proceeding in the world in support of any claim related to a refund of

withheld dividend taxes on Danish listed securities.

REQUEST NO. 32

        All affidavits, declarations, or other sworn statements submitted by or on behalf of SKAT

in any court or other judicial or administrative proceeding in the world in support of any claim

related to a refund of withheld dividend taxes on Danish listed securities.



 Dated: January 17, 2020                              /s/ Mark D. Allison, Esq.
                                                    Mark D. Allison, Esq.
                                                    Caplin & Drysdale, Chartered
                                                    600 Lexington Avenue
                                                    21st Floor
                                                    New York, NY 10022
                                                    Email: mallison@capdale.com
                                                    Telephone: (212) 379-6060
                                                    Facsimile: (212) 259-6001
                                                    Lead Counsel for the Defendants




                                                   13
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 15 of 27



                                            Schedule A

                                  Authorized               Other         Payment            Broker-
Case Number        Plan          Representative         Defendant(s)     Agent(s)        Custodian(s)
18-cv-04047    The Bradley       Doston Bradley                         Syntax GIS        Solo Capital
              London Pension                                                           Partners LLP; Old
                   Plan                                                                Park Lane Capital
                                                                                              PLC
18-cv-04049      The DMR         Doston Bradley                         Syntax GIS;     Old Park Lane
                Pension Plan                                           Acupay System      Capital PLC
                                                                           LLC
18-cv-04050     The Houston      Doston Bradley                         Syntax GIS        Solo Capital
                Rocco LLC                                                              Partners LLP; Old
                 401K Plan                                                             Park Lane Capital
                                                                                              PLC
18-cv-04051     The Proper       Doston Bradley                        Goal TaxBack     Telesto Markets
                Pacific LLC                                              Limited        LLP; Old Park
                 401K Plan                                                             Lane Capital PLC
18-cv-04052   The LBR Capital    Doston Bradley                        Goal TaxBack        West Point
               Pension Plan                                              Limited        Derivatives Ltd;
                                                                                         Old Park Lane
                                                                                          Capital PLC
18-cv-04430     The Atlantic     Doston Bradley                        Acupay System     Old Park Lane
              DHR 401K Plan                                                LLC            Capital PLC
18-cv-04434   The Stor Capital    Michael Ben-                         Goal TaxBack     Telesto Markets
              Consulting LLC         Jacob                                Limited             LLP
                 401K Plan
18-cv-04522   The Busby Black    Doston Bradley                         Syntax GIS       West Point
                 401K Plan                                                              Derivatives Ltd
18-cv-04531      The Canada      Doston Bradley                         Syntax GIS      Old Park Lane
              Rock LLC 401K                                                              Capital PLC
                    Plan
18-cv-04536       The ISDB       Doston Bradley                         Syntax GIS        West Point
                Pension Plan                                                            Derivatives Ltd
18-cv-04538      The Monin       Doston Bradley                         Syntax GIS       Solo Capital
               Amper Pension                                                             Partners LLP
                    Plan
18-cv-04541       The NYC        Doston Bradley                         Syntax GIS       West Point
                 Stanismore                                                             Derivatives Ltd
                Pension Plan
18-cv-04543   The Texas Rocco    Doston Bradley                         Syntax GIS        Solo Capital
               LLC 401K Plan                                                             Partners LLP
18-cv-04767     Sanford Villa     Roger Lehman                          Syntax GIS       Old Park Lane
                Pension Plan                                                              Capital PLC
18-cv-04770       The Aston       Roger Lehman                          Syntax GIS      Telesto Markets
                Advisors LLC                                                            LLP; Old Park
                 401K Plan                                                             Lane Capital PLC
18-cv-04771    The Sector 230    Jonathan Godson                       Goal TaxBack       Solo Capital
               LLC 401K Plan                                              Limited        Partners LLP
18-cv-04833    Raubritter LLC     Adam LaRosa                          Acupay System      Solo Capital
                Pension Plan                                               LLC           Partners LLP
18-cv-04890       The M2F        Mitchell Protass                      Goal TaxBack       Solo Capital
               Wellness LLC                                               Limited        Partners LLP
                 401K Plan


                                                    1
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 16 of 27



                                   Authorized               Other         Payment          Broker-
Case Number          Plan         Representative         Defendant(s)     Agent(s)       Custodian(s)
18-cv-04892      The MPQ          Mitchell Protass                      Goal TaxBack     Solo Capital
               Holdings LLC                                               Limited        Partners LLP
                 401K Plan
18-cv-04894    Sterling Alpha      John Doscas                          Acupay System    ED & F Man
                LLC 401(K)                                                  LLC         Capital Markets
               Profit Sharing                                                            Limited; Solo
                     Plan                                                               Capital Partners
                                                                                              LLP
18-cv-04896    The TKKJ LLC      Thomas Kertelits                       Goal TaxBack     Solo Capital
                  401K Plan                                                Limited       Partners LLP
18-cv-04898    NYCATX LLC          Carl Andrew                          Acupay System    Solo Capital
               Solo 401K Plan        Vergari                                LLC          Partners LLP
18-cv-04899    Sander Gerber       John Doscas                          Acupay System    Solo Capital
                Pension Plan                                                LLC          Partners LLP
18-cv-04900     Ackview Solo       Sean Driscoll                        Acupay System    Solo Capital
                  401K Plan                                                 LLC          Partners LLP
18-cv-05045   The Dosmon Bly      Doston Bradley                        Goal TaxBack    Telesto Markets
                Pension Plan                                               Limited            LLP
                   Doston
18-cv-05053     The Goldstein    Sheldon Goldstein                      Goal TaxBack     ED & F Man
               Law Group PC                                               Limited       Capital Markets
                401(K) Profit                                                              Limited
                 Sharing Plan
18-cv-05057       The India       Doston Bradley                         Syntax GIS     Telesto Markets
                Bombay LLC                                                                    LLP
                401K Pension
                     Plan
18-cv-05147   The Aria Pension    Roger Lehman              Gavin        Syntax GIS     Telesto Markets
                     Plan                                 Crescenzo                           LLP
18-cv-05150      The Belforte     Roger Lehman              Gavin        Syntax GIS      Solo Capital
                Pension Plan                              Crescenzo                      Partners LLP
18-cv-05151      The Bravos       Roger Lehman              Gavin        Syntax GIS     Telesto Markets
               Advisors 401K                              Crescenzo                           LLP
                     Plan
18-cv-05158      The Costello     Roger Lehman              Gavin        Syntax GIS      West Point
              Advisors Pension                            Crescenzo                     Derivatives Ltd
                     Plan
18-cv-05164       The Eskin       Roger Lehman              Gavin        Syntax GIS      Old Park Lane
                Pension Plan                              Crescenzo                       Capital PLC
18-cv-05180     The Fieldcrest    Roger Lehman              Gavin        Syntax GIS     Telesto Markets
                Pension Plan                              Crescenzo                           LLP
18-cv-05183     The Westport      Roger Lehman              Gavin        Syntax GIS       West Point
                Advisors LLC                              Crescenzo                     Derivatives Ltd
                  401K Plan
18-cv-05185      The Kodiak       Roger Lehman              Gavin        Syntax GIS     Old Park Lane
               Capital Pension                            Crescenzo                      Capital PLC
                     Plan
18-cv-05186       The Kyber       Roger Lehman              Gavin       Acupay System   Old Park Lane
                Pension Plan                              Crescenzo         LLC          Capital PLC
18-cv-05188       The Lerici      Roger Lehman              Gavin        Syntax GIS     Old Park Lane
               Capital Pension                            Crescenzo                      Capital PLC
                     Plan


                                                     2
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 17 of 27



                                   Authorized              Other          Payment             Broker-
Case Number         Plan          Representative        Defendant(s)      Agent(s)          Custodian(s)
18-cv-05189     The Ludlow        Roger Lehman             Gavin         Syntax GIS         Solo Capital
               Holdings 401K                             Crescenzo                          Partners LLP
                    Plan
18-cv-05190     The Regoleth      Roger Lehman             Gavin         Syntax GIS          West Point
                Pension Plan                             Crescenzo                         Derivatives Ltd
18-cv-05192   The Saba Capital    Roger Lehman             Gavin         Syntax GIS        Telesto Markets
              LLC 401K Plan                              Crescenzo                               LLP
18-cv-05193   The West River      Roger Lehman             Gavin         Syntax GIS          West Point
                Pension Plan                             Crescenzo                         Derivatives Ltd
18-cv-05194       The Stark       Roger Lehman             Gavin         Syntax GIS         Solo Capital
                Pension Plan                             Crescenzo                          Partners LLP
18-cv-05299      The Petkov       Roger Lehman         Svetlin Petkov    Syntax GIS          West Point
              Partners Pension                                                             Derivatives Ltd
                    Plan
18-cv-05300      The Petkov       Svetlin Petkov                        Goal TaxBack        Solo Capital
                Management                                                Limited           Partners LLP
              LLC 401K Plan
18-cv-05305    The SVP 401K       Roger Lehman         Svetlin Petkov    Syntax GIS       Telesto Markets
                    Plan                                                                        LLP
18-cv-05307      The Krabi       Jonathan Godson           Gavin        Goal TaxBack       Solo Capital
               Holdings LLC                              Crescenzo        Limited          Partners LLP
                 401K Plan
18-cv-05308    he SPKK LLC        Roger Lehman         Svetlin Petkov    Syntax GIS        Old Park Lane
                 401K Plan                                                                  Capital PLC
18-cv-05309      The KASV         Roger Lehman         Svetlin Petkov   Goal TaxBack       Old Park Lane
               Group Pension                                              Limited           Capital PLC
                    Plan
18-cv-05374    Del Mar Asset     David Freelove                         Goal TaxBack        ED & F Man
                Management                                                Limited          Capital Markets
                  Saving &                                                                    Limited
              Retirement Plan
18-cv-07824       Headsail       Robert Klugman                         Acupay System        Solo Capital
               Manufacturing                                                LLC           Partners LLP; Old
              LLC Roth 401K                                                               Park Lane Capital
                    Plan                                                                         PLC
18-cv-07827      Edgepoint       Robert Klugman                          Syntax GIS          West Point
                Capital LLC                                                                Derivatives Ltd;
              Roth 401K Plan                                                               Old Park Lane
                                                                                             Capital PLC
18-cv-07828     Aerovane         Robert Klugman                         Goal TaxBack       Old Park Lane
              Logistics LLC                                               Limited            Capital PLC
              Roth 401K Plan
18-cv-07829    The Random        Robert Klugman                          Syntax GIS         West Point
              Holdings 401K                                                               Derivatives Ltd;
                   Plan                                                                   Old Park Lane
                                                                                           Capital PLC
18-cv-08655      Federated       Tatjana Vanjak        David Freelove   Goal Taxback       ED & F Man
               Logistics LLC                                              Limited         Capital Markets
                401(K) Plan                                                                   Limited
18-cv-09434   SRH Farms LLC         Bluegrass            George         Global Equities    ED & F Man
                401(K) Plan        Investment           Hofmeister          GmbH          Capital Markets
                                  Management.                                                 Limited


                                                   3
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 18 of 27



                                  Authorized             Other          Payment           Broker-
Case Number        Plan          Representative       Defendant(s)      Agent(s)        Custodian(s)
                                 LLC; Bernard
                                      Tew
18-cv-09439     MGH Farms           Bluegrass          George        Global Equities    ED & F Man
              LLC 401(K) Plan      Investment         Hofmeister         GmbH          Capital Markets
                                 Management.                                              Limited
                                 LLC; Bernard
                                      Tew
18-cv-09489   JSH Farms LLC         Bluegrass          George        Global Equities    ED & F Man
                401(K) Plan        Investment         Hofmeister         GmbH          Capital Markets
                                 Management.                                              Limited
                                 LLC; Bernard
                                      Tew
18-cv-09490    Triton Farms         Bluegrass          George        Global Equities    ED & F Man
              LLC 401(K) Plan      Investment         Hofmeister         GmbH          Capital Markets
                                 Management.                                              Limited
                                 LLC; Bernard
                                      Tew
18-cv-09491   KRH Farms LLC         Bluegrass          George        Global Equities    ED & F Man
               401(K) Plan         Investment         Hofmeister         GmbH          Capital Markets
                                 Management.                                              Limited
                                 LLC; Bernard
                                      Tew
18-cv-09492      Tew, LP          Vincent Tew                        Global Equities    ED & F Man
              Retirement Plan                                            GmbH          Capital Markets
                                                                                          Limited
18-cv-09494   Tew Enterprises,    Andrea Tew                         Global Equities    ED & F Man
              LLC Retirement                                             GmbH          Capital Markets
                   Plan                                                                   Limited
18-cv-09497      Industrial         Bluegrass                        Global Equities    ED & F Man
              Pensions Group       Investment                            GmbH          Capital Markets
                   Trust         Management.                                            Limited; BNP
                                 LLC; Bernard                                              Paribus
                                      Tew
18-cv-09498   Casting Pensions      Bluegrass                        Global Equities    ED & F Man
                Group Trust        Investment                            GmbH          Capital Markets
                                 Management.                                            Limited; BNP
                                 LLC; Bernard                                              Paribas
                                      Tew
18-cv-09505    SV Holdings,      Stephanie Tew                       Global Equities    ED & F Man
              LLC Retirement                                             GmbH          Capital Markets
                   Plan                                                                   Limited
18-cv-09507       Central          Bluegrass                         Global Equities    ED & F Man
               Technologies       Investment                             GmbH          Capital Markets
              Pensions Group     Management.                                            Limited; BNP
                   Trust         LLC; Bernard                                              Paribas
                                     Tew
18-cv-09511      Bluegrass         Bluegrass                         Global Equities    ED & F Man
                Retirement        Investment                             GmbH          Capital Markets
                Group Trust      Management.                                           Limited; Argon
                                 LLC; Bernard                                             Markets
                                     Tew




                                                  4
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 19 of 27



                                   Authorized            Other          Payment            Broker-
Case Number        Plan          Representative       Defendant(s)      Agent(s)         Custodian(s)
18-cv-09515      Bluegrass        Bernard Tew                        Global Equities     ED & F Man
                Investment                                               GmbH           Capital Markets
               Management,                                                                 Limited
              LLC Retirement
                   Plan
18-cv-09549      Autoparts         Bluegrass                         Global Equities     ED & F Man
              Pensions Group      Investment                             GmbH           Capital Markets
                   Trust         Management.                                             Limited; BNP
                                 LLC; Bernard                                               Paribas
                                     Tew
18-cv-09552   MSJJ Retirement      Bluegrass                            George           ED & F Man
               Group Trust        Investment                           Hofmeister       Capital Markets
                                 Management.                         Global Equities       Limited
                                 LLC; Bernard                            GmbH
                                     Tew
18-cv-09565   The 78 Yorktown    Roger Lehman                         Syntax GIS          West Point
                Pension Plan                                                            Derivatives Ltd
18-cv-09570    The Cambridge     Roger Lehman                         Syntax GIS         Solo Capital
                 Town Line                                                               Partners LLP
                Pension Plan
18-cv-09587     The Diamond      Roger Lehman                         Syntax GIS        Old Park Lane
                Scott Capital                                                            Capital PLC;
                Pension Plan                                                            Telesto Markets
                                                                                              LLP
18-cv-09588      The Hotel       Roger Lehman                         Syntax GIS        Old Park Lane
                 Fromance                                                                Capital PLC
                Pension Plan
18-cv-09589    The Mountain      Roger Lehman                         Syntax GIS          Solo Capital
               Air LLC 401K                                                            Partners LLP; Old
                    Plan                                                               Park Lane Capital
                                                                                              PLC
18-cv-09590   The SKSL LLC       Roger Lehman                        Goal Taxback        Old Park Lane
               Pension Plan                                            Limited           Capital PLC;
                                                                                        Telesto Markets
                                                                                              LLP
18-cv-09650    The Snow Hill     Roger Lehman                        Goal Taxback          West Point
                Pension Plan                                           Limited          Derivative Ltd;
                                                                                         Old Park Lane
                                                                                          Capital PLC
18-cv-09665    The Westridge     Roger Lehman                         Syntax GIS        Telesto Markets
               Ave LLC 401K                                                                   LLP
                    Plan
18-cv-09666   The Shapiro Blue   Roger Lehman                        Acupay System      Old Park Lane
                Management                                               LLC             Capital PLC
               LLC 401K Plan
18-cv-09668      The Patrick     Roger Lehman                         Syntax GIS         Solo Capital
                  Partners                                                               Partners LLP
                Conglomerate
                Pension Plan
18-cv-09669     CSCC Capital     Roger Lehman                        Acupay System      Old Park Lane
                Pension Plan                                             LLC             Capital PLC




                                                  5
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 20 of 27



                                    Authorized            Other         Payment          Broker-
Case Number          Plan         Representative       Defendant(s)     Agent(s)       Custodian(s)
18-cv-09797          DW           Stacey Kaminer                      Goal Taxback     ED & F Man
                Construction,                                           Limited       Capital Markets
               Inc. Retirement                                                           Limited
                     Plan
18-cv-09836         Kamco         Stacey Kaminer                      Goal Taxback     ED & F Man
              Investments, Inc.                                         Limited       Capital Markets
                Pension Plan                                                             Limited
18-cv-09837   Kamco LP Profit     Stacey Kaminer                      Goal Taxback     ED & F Man
              Sharing Pension                                           Limited       Capital Markets
                     Plan                                                                Limited
18-cv-09838         Linden        Joan Schulman                       Goal Taxback     ED & F Man
                 Associates                                             Limited       Capital Markets
               Defined Benefit                                                           Limited
                     Plan
18-cv-09839   Moira Associates    Stacey Kaminer                      Goal Taxback     ED & F Man
                LLC 401 (K)                                             Limited       Capital Markets
                     Plan                                                                Limited
18-cv-09840       Riverside       David Schulman                      Goal Taxback     ED & F Man
                 Associates                                             Limited       Capital Markets
               Defined Benefit                                                           Limited
                     Plan
18-cv-09841       American        Stacey Kaminer                      Goal Taxback     ED & F Man
                 Investment                                             Limited       Capital Markets
                Group of New                                                             Limited
                 York, L.P.
                Pension Plan
18-cv-10028     The Cardinal      Matthew Tucci                       Goal TaxBack    Telesto Markets
                 Consulting                                             Limited             LLP
                Pension Plan
18-cv-10030       The Egret       Matthew Tucci                        Syntax GIS      West Point
               Associates LLC                                                         Derivatives Ltd
                 401K Plan
18-cv-10031       The Crow        Matthew Tucci                        Syntax GIS      Solo Capital
                 Associates                                                            Partners LLP
                Pension Plan
18-cv-10032      The Heron        Matthew Tucci                        Syntax GIS     Old Park Lane
              Advisors Pension                                                         Capital PLC
                     Plan
18-cv-10035     The Hoboken       Matthew Tucci                       Goal TaxBack   Limited Old Park
                Advisors LLC                                                         Lane Capital PLC
                 401K Plan
18-cv-10036   The Jayfran Blue    Matthew Tucci                        Syntax GIS      West Point
                Pension Plan                                                          Derivatives Ltd
18-cv-10039     The JT Health     Matthew Tucci                        Syntax GIS     Old Park Lane
              Consulting LLC                                                           Capital PLC
                 401K Plan
18-cv-10049     The Lakeview      Matthew Tucci                        Syntax GIS     Old Park Lane
               Advisors 401K                                                         Capital PLC; Solo
                     Plan                                                             Capital Partners
                                                                                            LLP
18-cv-10060    The Osprey         Matthew Tucci                        Syntax GIS      Solo Capital
              Associates LLC                                                           Partners LLP
                401K Plan

                                                   6
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 21 of 27



                                  Authorized             Other         Payment            Broker-
Case Number         Plan         Representative       Defendant(s)     Agent(s)         Custodian(s)
18-cv-10061    The Sandpiper     Matthew Tucci                        Syntax GIS      Telesto Markets
                Pension Plan                                                                LLP
18-cv-10062   The Zen Training   Matthew Tucci                       Goal TaxBack     Telesto Markets
              LLC 401(K) Plan                                          Limited         LLP; Old Park
                                                                                     Lane Capital PLC
18-cv-10063    The Everything    Matthew Tucci                       Acupay System    LLC West Point
              Clean LLC 401K                                                          Derivatives Ltd;
                    Plan                                                               Old Park Lane
                                                                                        Capital PLC
18-cv-10064   The Jump Group     Matthew Tucci                       Acupay System      Solo Capital
               LLC 401K Plan                                             LLC           Partners LLP
18-cv-10065   The Oaks Group     Matthew Tucci                       Acupay System      Solo Capital
                Pension Plan                                             LLC           Partners LLP
18-cv-10066       The Wave       Matthew Tucci                        Syntax GIS       Old Park Lane
                 Maven LLC                                                              Capital PLC
                  401K Plan
18-cv-10067     The Balmoral     John LaChance                       Goal TaxBack      Solo Capital
                Management                                             Limited         Partners LLP
                 LLC 401K
                Pension Plan
18-cv-10069   The Beech Tree     Matthew Tucci                       Goal TaxBack      Solo Capital
                Partners 401K                                          Limited         Partners LLP
                     Plan
18-cv-10070    The Blackbird     Matthew Tucci                        Syntax GIS      Old Park Lane
                  401K Plan                                                             Capital PLC
18-cv-10071    The Chambers      Matthew Tucci                       Acupay System     Old Park Lane
                   Property                                              LLC           Capital PLC;
                Management                                                            Telesto Markets
               LLC 401K Plan                                                                LLP
18-cv-10073    FiftyEightSixty   Matthew Tucci                       Acupay System      Solo Capital
              LLC Solo 401K                                              LLC           Partners LLP
                     Plan
18-cv-10074   The Hawk Group     Matthew Tucci                       Acupay System    Telesto Markets
                Pension Plan                                             LLC                LLP
18-cv-10076     The Hibiscus     Matthew Tucci                       Goal TaxBack      Old Park Lane
                Partners LLC                                            Limited        Capital PLC;
                  401K Plan                                                           Telesto Markets
                                                                                     LLP; Solo Capital
                                                                                       Partners LLP
18-cv-10077      he Maple        Matthew Tucci                        Syntax GIS        Solo Capital
               Advisors LLC                                                            Partners LLP;
                401K Plan                                                             Telesto Markets
                                                                                            LLP
18-cv-10080    OneZeroFive       Matthew Tucci                       Acupay System      Solo Capital
              LLC Solo 401K                                              LLC           Partners LLP
                   Plan
18-cv-10082   The Sea Bright     Matthew Tucci                       Goal TaxBack       West Point
               Advisors LLC                                            Limited        Derivatives Ltd;
                401K Plan                                                             Old Park Lane
                                                                                       Capital PLC
18-cv-10083   The Tag Realty     Matthew Tucci                        Syntax GIS      Old Park Lane
              Advisors LLC                                                           Capital PLC; Solo
                401K Plan

                                                  7
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 22 of 27



                                    Authorized              Other          Payment            Broker-
Case Number         Plan           Representative        Defendant(s)      Agent(s)        Custodian(s)
                                                                                          Capital Partners
                                                                                                LLP
18-cv-10086          The           Matthew Tucci                         Acupay System      Solo Capital
               Throckmorton                                                  LLC           Partners LLP;
               Advisors 401K                                                                West Point
                     Plan                                                                 Derivatives Ltd
18-cv-10088     Acorn Capital     Gregory Summers                        Acupay System      Solo Capital
                 Corporation                                                 LLC         Partners LLP; ED
              Employee Profit                                                            & F Man Capital
              Sharing Plan; and                                                          Markets Limited
                Acorn Capital
               Strategies LLC
                  Employee
                Pension Profit
               Sharing Plan &
                    Trust
18-cv-10090   Cambridge Way        Shreepal Shah                         Acupay System     ED & F Man
              LLC 401K Profit                                                LLC          Capital Markets
                Sharing Plan                                                                 Limited
18-cv-10091      The Dink 14      Jonathan Godson       Vincent Natoli   Goal TaxBack      Solo Capital
               LLC 401K Plan                                               Limited         Partners LLP
18-cv-10092      JML Capital       Roger Lehman         John LaChance     Syntax GIS      Old Park Lane
               LLC 401K Plan                                                               Capital PLC
18-cv-10093         Natoli         Roger Lehman         Vincent Natoli    Syntax GIS      Old Park Lane
                Management                                                                 Capital PLC
                Pension Plan
18-cv-10094      Nova Fonta        Roger Lehman         Vincent Natoli    Syntax GIS      Old Park Lane
                Trading LLC                                                                Capital PLC
                  401K Plan
18-cv-10095   The Skybax LLC      Jonathan Godson          Bradley       Goal TaxBack      Solo Capital
                  401K Plan                               Crescenzo        Limited         Partners LLP
18-cv-10096       The Robin        Matthew Tucci                         Goal TaxBack       West Point
               Daniel Pension                                              Limited        Derivatives Ltd
                     Plan
18-cv-10098   The FWC Capital      Roger Lehman                           Syntax GIS        Solo Capital
                LLC Pension                                                              Partners LLP; Old
                     Plan                                                                Park Lane Capital
                                                                                                PLC
18-cv-10099      The RDL           Roger Lehman                           Syntax GIS      Old Park Lane
                Consulting                                                                  Capital PLC
                Group LLC
               Pension Plan
18-cv-10100      Newsong          Alexander Jamie                        Goal Taxback      ED & F Man
                Fellowship          Mitchell III                           Limited        Capital Markets
              Church 401(K)                                                                  Limited
                    Plan
18-cv-10118   Cole Enterprises     Todd Bergeron                         Goal Taxback     Salgado Capital
              USA Retirement                                               Limited
                Plan Trust
18-cv-10119      Blackrain         Doston Bradley                        Acupay System     Solo Capital
               Pegasus LLC                                                   LLC           Partners LLP
              Solo 401K Plan



                                                    8
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 23 of 27



                                   Authorized             Other         Payment           Broker-
Case Number         Plan          Representative       Defendant(s)     Agent(s)       Custodian(s)
18-cv-10122    Gyos 23 LLC        Doston Bradley                      Acupay System    Solo Capital
              Solo 401K Plan                                              LLC          Partners LLP
18-cv-10123    The Oak Tree       Doston Bradley                      Goal Taxback    Telesto Markets
              One 401K Plan                                              Limited            LLP
18-cv-10124    The Joanne E.      Doston Bradley                      Acupay System    Solo Capital
               Bradley Solo                                               LLC          Partners LLP
                401K Plan
18-cv-10125    Delgado Fox        Doston Bradley                      Acupay System     Solo Capital
              LLC Solo 401K                                               LLC           Partners LLP
                    Plan
18-cv-10126   Pegasus Fox 23      Doston Bradley                      Acupay System     Solo Capital
              LLC Solo 401K                                               LLC           Partners LLP
                    Plan
18-cv-10127    KK Law Firm        Kevin Kenning                       Goal Taxback      ED & F Man
              Retirement Plan                                           Limited        Capital Markets
                   Trust                                                              Limited; Investec
18-cv-10129    The Valerius       Roger Lehman                        Goal Taxback      Solo Capital
              LLC Solo 401K                                             Limited         Partners LLP
                    Plan
18-cv-10130     Tveter LLC         Christopher                        Goal Taxback     ED & F Man
               Pension Plan         Nowell                              Limited       Capital Markets
                                                                                         Limited
18-cv-10133      The Sinclair     Roger Lehman                         Syntax GIS       West Point
                Pension Plan                                                          Derivatives Ltd
18-cv-10134   The Green Group     Roger Lehman                         Syntax GIS      Solo Capital
              Site Pension Plan                                                        Partners LLP
18-cv-10135      The Mueller      Roger Lehman                         Syntax GIS      Solo Capital
                 Investments                                                           Partners LLP
                Pension Plan
18-cv-10136       The Bella       Roger Lehman                         Syntax GIS     Telesto Markets
                 Consultants                                                                LLP
                Pension Plan
18-cv-10137      Blue Ocean       Kevin Kenning                       Goal Taxback    Salgado Capital
                 Equity LLC                                             Limited
              Retirement Plan
                    Trust




                                                   9
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 24 of 27



                                           Schedule B

                                  Authorized              Other          Payment          Broker –
Case Number        Plan          Representative        Defendant(s)      Agent(s)       Custodian(s)
19-cv-01867       Avanix            Richard              Richard       Acupay System    Solo Capital
               Management         Markowitz             Markowitz          LLC          Partners LLP
                LLC Roth
               401(K) Plan
19-cv-01895   Batavia Capital      “Non-party            Richard       Acupay System    Solo Capital
               Pension Plan        Authorized           Markowitz          LLC          Partners LLP
                                 Representative”
19-cv-01904      Calypso           “Non-party            Jocelyn       Goal Taxback     Solo Capital
               Investments         Authorized           Markowitz        Limited        Partners LLP
               Pension Plan      Representative”
19-cv-01869   Cavus Systems         Richard              Richard       Goal Taxback    Telesto Markets
                LLC Roth           Markowitz           Markowitz;        Limited             LLP
               401(K) Plan                             Michael Ben-
                                                          Jacob
19-cv-01868      Hadron             Richard              Richard        Syntax GIS      West Point
              Industries LLC       Markowitz            Markowitz                      Derivatives Ltd
               Roth 401(K)
                   Plan
19-cv-01898    RJM Capital         “Non-party            Richard       Goal Taxback     Solo Capital
               Pension Plan        Authorized           Markowitz        Limited        Partners LLP
                                 Representative”
19-cv-01896    Routt Capital        Richard              Richard       Acupay System   Old Park Lane
               Pension Plan        Markowitz            Markowitz       LLC; Syntax     Capital PLC
                                                                           GIS
19-cv-01906      Michelle          John van               Richard      Acupay System    Solo Capital
               Investments        Merkensteijn          Markowitz;         LLC          Partners LLP
               Pension Plan                              John van
                                                       Merkensteijn
19-cv-01911       Remece           “Non-party             Richard      Goal Taxback     Solo Capital
              Investments LLC      Authorized           Markowitz;       Limited        Partners LLP
                Pension Plan     Representative”         John van
                                                       Merkensteijn
19-cv-01924    Xiphias LLC         John van               Richard      Acupay System    Solo Capital
               Pension Plan       Merkensteijn          Markowitz;         LLC          Partners LLP
                                                         John van
                                                       Merkensteijn
19-cv-01893   Azalea Pension       “Non-party          Elizabeth van   Acupay System    Solo Capital
                   Plan            Authorized          Merkensteijn        LLC          Partners LLP
                                 Representative”
19-cv-01866   Basalt Ventures       John van            John van       Goal Taxback    Telesto Markets
                LLC Roth          Merkensteijn         Merkensteijn      Limited             LLP
               401(K) Plan
19-cv-01865   Bernina Pension      John van             John van       Acupay System    Solo Capital
                   Plan           Merkensteijn         Merkensteijn         LLC         Partners LLP
19-cv-01894      Omineca          Michael Ben-          John van       Acupay System    Solo Capital
               Pension Plan          Jacob             Merkensteijn;     LLC; Goal      Partners LLP
                                                       Michael Ben-       TaxBack
                                                          Jacob           Limited
19-cv-01871   Starfish Capital     John van             John van        Syntax GIS     Old Park Lane
               Management         Merkensteijn         Merkensteijn                     Capital PLC


                                                   1
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 25 of 27



                                  Authorized              Other          Payment         Broker –
Case Number        Plan          Representative        Defendant(s)      Agent(s)       Custodian(s)
                LLC Roth
               401(K) Plan
19-cv-01930   Tarvos Pension       “Non-party           John van       Goal Taxback     Solo Capital
                   Plan            Authorized          Merkensteijn      Limited        Partners LLP
                                 Representative”
19-cv-01873        Voojo            John van            John van       Acupay System   Old Park Lane
              Productions LLC     Merkensteijn         Merkensteijn        LLC          Capital PLC
                Roth 401(K)
                    Plan
19-cv-01785       Albedo          Michael Ben-            Joseph       Acupay System   Old Park Lane
                Management           Jacob               Herman;           LLC          Capital PLC
                 LLC Roth                              Michael Ben-
                401(K) Plan                                Jacob
19-cv-01781   Ballast Ventures    Michael Ben-            Joseph       Acupay System   Telesto Markets
                 LLC Roth            Jacob               Herman;           LLC               LLP
                401(K) Plan                            Michael Ben-
                                                           Jacob
19-cv-01791        Fairlie       Joseph Herman            Joseph       Goal TaxBack     West Point
              Investments LLC                            Herman;         Limited       Derivatives Ltd
                Roth 401(K)                            Michael Ben-
                    Plan                                   Jacob
19-cv-01783   Bareroot Capital   David Zelman          David Zelman;    Syntax GIS     Telesto Markets
              Investments LLC                          Michael Ben-                          LLP
                Roth 401(K)                                Jacob
                    Plan
19-cv-01794    Battu Holdings     Michael Ben-         David Zelman;   Acupay System   Old Park Lane
               LLC Roth 401K         Jacob             Michael Ben-        LLC          Capital PLC
                    Plan                                   Jacob
19-cv-01798       Cantata        David Zelman          David Zelman;   Goal TaxBack    Old Park Lane
               Industries LLC                          Michael Ben-      Limited        Capital PLC
                Roth 401(K)                                Jacob
                    Plan
19-cv-01788         Dicot        David Zelman          David Zelman;    Syntax GIS      West Point
                Technologies                           Michael Ben-                    Derivatives Ltd
                 LLC Roth                                  Jacob
                401(K) Plan
19-cv-01918      Vanderlee        Michael Ben-         David Zelman;   Acupay System    Solo Capital
                Technologies         Jacob             Michael Ben-      LLC; Goal      Partners LLP
                Pension Plan                               Jacob          TaxBack
                                                                          Limited
19-cv-01922      Cedar Hill       Edwin Miller         Edwin Miller;   Goal TaxBack    Old Park Lane
                   Capital                             Michael Ben-       Limited       Capital PLC
              Investments LLC                             Jacob
                Roth 401(K)
                    Plan
19-cv-01928       Fulcrum         Edwin Miller         Edwin Miller;    Syntax GIS     Telesto Markets
              Productions LLC                          Michael Ben-                          LLP
                Roth 401(K)                               Jacob
                    Plan
19-cv-01926     Green Scale       Michael Ben-         Edwin Miller;   Acupay System   Old Park Lane
                Management           Jacob             Michael Ben-        LLC          Capital PLC
                 LLC Roth                                 Jacob
                401(K) Plan

                                                   2
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 26 of 27



                                  Authorized             Other          Payment         Broker –
Case Number         Plan         Representative       Defendant(s)      Agent(s)       Custodian(s)
19-cv-01929       Keystone       Edwin Miller         Edwin Miller;   Goal TaxBack    Old Park Lane
                Technologies                          Michael Ben-      Limited        Capital PLC
                 LLC Roth                                Jacob
                401(K) Plan
19-cv-01931   Tumba Systems       Edwin Miller        Edwin Miller;    Syntax GIS      West Point
                 LLC Roth                             Michael Ben-                    Derivatives Ltd
                401(K) Plan                               Jacob
19-cv-01800       Crucible       Ronald Altbach          Ronald       Goal TaxBack    Old Park Lane
               Ventures LLC                             Altbach;        Limited        Capital PLC
                Roth 401(K)                           Michael Ben-
                    Plan                                  Jacob
19-cv-01803   Limelight Global   Ronald Altbach          Ronald        Syntax GIS     Telesto Markets
              Productions LLC                           Altbach;                            LLP
                Roth 401(K)                           Michael Ben-
                    Plan                                  Jacob
19-cv-01809       Plumrose       Michael Ben-            Ronald       Acupay System   Old Park Lane
               Industries LLC       Jacob               Altbach;          LLC          Capital PLC
              Roth 401K Plan                          Michael Ben-
                                                          Jacob
19-cv-01812       Roadcraft      Ronald Altbach          Ronald       Goal TaxBack     Solo Capital
                Technologies                            Altbach;        Limited        Partners LLP
                  LLC Roth                            Michael Ben-
                 401(K) Plan                              Jacob
19-cv-01818       True Wind      Ronald Altbach          Ronald        Syntax GIS      West Point
              Investments LLC                           Altbach;                      Derivatives Ltd
                Roth 401(K)                           Michael Ben-
                     Plan                                 Jacob
19-cv-01870   Eclouge Industry    Perry Lerner        Perry Lerner;   Goal TaxBack    Old Park Lane
                  LLC Roth                            Michael Ben-      Limited        Capital PLC
                 401(K) Plan                              Jacob
19-cv-01792      First Ascent     Perry Lerner        Perry Lerner;    Syntax GIS     Telesto Markets
              Worldwide LLC                           Michael Ben-                          LLP
                Roth 401(K)                               Jacob
                     Plan
19-cv-01806      Loggerhead      Michael Ben-         Perry Lerner;   Acupay System    Solo Capital
                Services LLC        Jacob             Michael Ben-        LLC          Partners LLP
                Roth 401(K)                               Jacob
                     Plan
19-cv-01808    PAB Facilities     Perry Lerner        Perry Lerner;   Goal TaxBack    Old Park Lane
                 Global LLC                           Michael Ben-      Limited        Capital PLC
                Roth 401(K)                               Jacob
                     Plan
19-cv-01815     Trailing Edge     Perry Lerner        Perry Lerner;    Syntax GIS      West Point
              Productions LLC                         Michael Ben-                    Derivatives Ltd
                Roth 401(K)                               Jacob
                     Plan
19-cv-01801       Monomer         Robin Jones         Robin Jones;    Goal TaxBack    Old Park Lane
               Industries LLC                         Michael Ben-      Limited        Capital PLC
                Roth 401(K)                              Jacob
                     Plan
19-cv-01810    Pinax Holdings     Robin Jones         Robin Jones;     Syntax GIS     Telesto Markets
                  LLC Roth                            Michael Ben-                          LLP
                 401(K) Plan                             Jacob

                                                  3
     Case 1:18-cv-04047-LAK Document 111-7 Filed 03/04/20 Page 27 of 27



                               Authorized             Other        Payment        Broker –
Case Number       Plan        Representative       Defendant(s)    Agent(s)     Custodian(s)
19-cv-01813     Sternway       Robin Jones         Robin Jones;   Syntax GIS     West Point
              Logistics LLC                        Michael Ben-                Derivatives Ltd
               Roth 401(K)                            Jacob
                  Plan




                                               4
